Title: Donald Fraser to Thomas Jefferson, 4 February 1820
From: Fraser, Donald
To: Jefferson, Thomas


					
						
							Venerable Sir,
							
								New York
								Feby 4th 1820.
							
						
						You will herewith receive a Biographical Sketch of Yourself, Subject to correction & additions:—Likewise, a copy of a Prospectus of a work of mine nearly ready for Press,—& a Small Pamphlete Pamphlite which I lately published; the Perusal of the latter, may amuse Your Daughters.
						
							That You may bear with due fortitude, the infirmities, incident to advanced age, & all the happiness which You can expect here, & eternal felicity hereafter, is, the Sincere wish, of one who, has the honor to be, with Great respect, Sir, Your humble & obedient Servant
							
								Donald Fraser Senr
							
						
					
					
						P.S.—
						Motto [for my “Biographical Compendium”]
						By candour led, our various page, displays,
						Some traits of those who lived, to merit praise:
						To virtuous men we give men, we gave the honour due,
						True to themselves, & to their Country true. 
						To living worth, give what merit claims,
						Here tell their deeds, & here record their names;
						Let those who wish, or aim, to act so well,
						Their lives review, &  then, like them excell.
					
				